Title: From Thomas Jefferson to Edmund Bacon, 5 July 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington July 5. 08.
                  
                  I duly recieved yours covering mr J. Peyton’s account. I find it is exactly as I had thought before, and I shall convince him of it when at home, which will be about the 24th. or 25th. instant.
                  I inclose you 265. D. in Richmond bills which be pleased to pay as follows.
                  
                     
                        
                           to 
                           John Perry.
                           100.
                           
                           
                           100.
                           
                           
                        
                        
                           
                           Doctr. Everett
                           55.
                           83
                           
                           55.
                           83
                           
                        
                        
                           
                           John Rogers
                           15.
                           76
                           
                           15.
                           76
                           
                        
                        
                           
                           Bullock for corn
                           90.
                           
                           
                           90.
                           
                           
                        
                        
                           
                           on account
                           
                                
                                  3.
                           
                           
                              41
                           
                           
                           
                              
                                  3.
                           
                           41
                           
                        
                        
                           
                           
                           265.
                           
                           
                           265.
                           
                           
                        
                     
                  
                  
                  
                     Th: Jefferson 
                     
                  
                  
                     I salute you with my best wishes.
                     P.S. let me know on what day the first roster years can be had or has been had of the Pani corn. 
                  
               